DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending wherein claims 1-13 are currently under examination and claims 14-17 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of conditioning. Applicant’s election of claims 1-13 was made with traverse in the Response filed on July 27, 2021. Applicant traverses on the ground that all of the limitations of the process claims of Group II would require all of the limitations of the product of independent claim 1 of Group I and Group II and Group I are so related that the results from a search for Group I will necessarily produce results applicable for examination of Group II such that there would be no undue burden on the Examiner. In response, the Examiner notes that since the slag conditioner could be used in other processes, which was pointed out in the Restriction Requirement mailed on October 9, 2019, such as processes that utilize a ladle furnace, Applicant’s argument is not persuasive. Finally, the Examiner notes that although some of the searching may overlap, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 7,914,599). 
In regard to claims 1 and 3, Stein et al. (‘599) discloses slag conditioner including an MgO level in the high lime calcium-silicate slag to between 5% to 14% and up to 50% slag-making carbonaceous additive wherein the carbon content is between 78% and 99.8% (column 6, lines 15-32 and column 10). Stein et al. (‘599) further discloses wherein the economical source of MgO in a crystalline form made up of aggregates of periclase crystals, predominantly large crystals (column 8). The Examiner notes that the ratio of MgO to C would essentially be 0.1 to ∞, which would overlap the range of the instant invention, thereby establishing prima facie evidence of obviousness. MPEP 2144.05 I. Since the economical source of MgO is periclase crystals, it would have been obvious to only use periclase crystals as the source of MgO. 
	In regard to claim 2, Stein et al. (‘599) discloses adding carbon in the form of coal, petroleum coke, and graphite to the slag conditioner (column 8). 
	In regard to claim 4, Stein et al. (‘599) discloses wherein the MgO would be derived from dead burned magnesite or dead burned dolomite (column 8). 
	In regard to claim 7, Stein et al. (‘599) discloses wherein there would be particles of carbonaceous material mixed with MgO containing materials (column 8). 
	In regard to claim 8, Stein et al. (‘599) discloses wherein the particles of the slag would be 6 mm or less (column 8). 
	In regard to claim 9, Stein et al. (‘599) discloses wherein the slag conditioner may be formed using a pelletizing disc (hence, a pellet) (column 10). 

	In regard to claim 11, Stein et al. (‘599) discloses wherein the slag conditioner may be formed using a pelletizing disc (hence, a pellet) (column 10). Stein et al. (‘599) discloses wherein the particles of the slag would be 6 mm or less (column 8). Thus, it would have been obvious to form pellets of 6 mm or less. 
	In regard to claim 12, Stein et al. (‘599) discloses using a briquetting press to form briquettes (column 10). 
In regard to claim 13, Stein et al. (‘599) discloses water in the form of a binder in an amount of 12 to 16%, which overlaps the range of the instant invention (column 12). MPEP 2144.05 I.

	Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 5, the prior art to Stein et al. (‘599) does not disclose or adequately suggest a slag conditioner comprising: 20 to 90 weight percent carbonaceous material with the balance being an MgO-containing material having at least 50% MgO as periclase, wherein the total MgO to carbon (MgO(total):C) weight ratio for the slag conditioner is 0.05-0.4 and wherein the total MgO to CaO (MgO(total):CaO) weight ratio for the slag conditioner is 7-90. Stein et al. (‘599) fails to specify the MgO to CaO ratio. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759